  Case 20-11261-amc          Doc 47    Filed 04/28/21 Entered 04/28/21 16:29:58            Desc Main
                                       Document     Page 1 of 3

                     IN THE UNITED STATES BANKRUPTCY COURT FOR
                        THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE:
          Christopher M. Mattis, Sr.
          Linda L. Mattis,                            Chapter 13
                    Debtors,
                                                      Case No. 20-11261-amc
 Select Portfolio Servicing, Inc.,
                    Creditor,

 Christopher M. Mattis, Sr. and Linda L. Mattis,
                  Debtors / Respondents,

 and
 Scott F. Waterman,
                   Trustee / Respondent


                    NOTICE OF DEBTORS’ REQUEST FOR FORBEARANCE
                            DUE TO THE COVID-19 PANDEMIC


       Now comes Creditor, Select Portfolio Servicing, Inc. (“Creditor”), by and through undersigned

counsel, and hereby submits Notice to the Court of the Debtors’ request for mortgage payment

forbearance based upon a material financial hardship caused by the COVID-19 pandemic.

       The Debtors recently contacted Creditor requesting a forbearance period of 3 months and have

elected to not tender mortgage payments to Creditor that would come due on the mortgage starting

02/01/2021 through 04/30/2021. Creditor holds a secured interest in real property commonly known as

63 IVY HILL RD, LEVITTOWN, PA 19057 as evidenced by claim number 6-1 on the Court’s claim

register. Creditor, at this time, does not waive any rights to collect the payments that come due during

the forbearance period. If the Debtors desire to modify the length of the forbearance period or make

arrangements to care for the forbearance period arrears, Creditor asks that the Debtors or Counsel for

the Debtors make those requests through undersigned counsel.

       Per the request, Debtors will resume Mortgage payments beginning 05/01/2021 and will be

required to cure the delinquency created by the forbearance period (hereinafter “forbearance arrears”).
  Case 20-11261-amc          Doc 47    Filed 04/28/21 Entered 04/28/21 16:29:58              Desc Main
                                       Document     Page 2 of 3

Creditor has retained undersigned counsel to seek an agreement with Debtors regarding the cure of the

forbearance arrears and submit that agreement to the Court for approval. If Debtors fail to make

arrangements to fully cure the forbearance arrears, Creditor reserves it rights to seek relief from the

automatic stay upon expiration of the forbearance period.



Date: April 28, 2021                          Respectfully submitted,
                                              MILSTEAD & ASSOCIATES, LLC


                                                 /s/Andrew M. Lubin
                                              Andrew M. Lubin, Esquire
                                              alubin@milsteadlaw.com
                                              Attorney ID No. 54297
                                              1 E. Stow Road
                                              Marlton, NJ 08053
                                              (856) 482-1400
                                              Attorneys for Creditor
Case 20-11261-amc       Doc 47     Filed 04/28/21 Entered 04/28/21 16:29:58            Desc Main
                                   Document     Page 3 of 3

                 IN THE UNITED STATES BANKRUPTCY COURT FOR
                    THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE:
      Christopher M. Mattis, Sr.                      Bankruptcy No. 20-11261-amc
      Linda L. Mattis,                                Chapter 13
                  Debtors,

 Select Portfolio Servicing, Inc.,
                    Secured Creditor,

 Christopher M. Mattis, Sr. and Linda L. Mattis,
                  Debtors / Respondents,

 and
 Scott F. Waterman,
                   Trustee / Respondent.

                               CERTIFICATION OF SERVICE

        Andrew M. Lubin, Esquire counsel for Select Portfolio Servicing, Inc., hereby certifies
that a copy of the Notice of Debtors’ Request for Forbearance Due To The COVID-19 Pandemic
was served upon the following persons via electronic transmission or by regular first-class mail,
postage pre-paid on April 28, 2021, addressed as follows:

 Scott F. Waterman, Trustee                        Brad J. Sadek
 Chapter 13 Trustee                                Sadek and Cooper
 2901 St. Lawrence Ave.                            1315 Walnut Street
 Suite 100                                         Suite 502
 Reading, PA 19606                                 Philadelphia, PA 19107
 via electronic transmission                       via electronic transmission and regular mail
 Christopher M. Mattis, Sr.                        Linda L. Mattis
 63 Ivy Hill Road                                  63 Ivy Hill Road
 Levittown, PA 19057                               Levittown, PA 19057
 via regular mail                                  via regular mail

                                                   MILSTEAD & ASSOCIATES, LLC

 DATED: April 28, 2021                             By: /s/Andrew M. Lubin
                                                   Andrew M. Lubin, Esquire
                                                   Attorney ID No. 54297
                                                   1 E. Stow Road
                                                   Marlton, NJ 08053
                                                   (856) 482-1400
                                                   Attorneys for Secured Creditor
